COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, Elder and Fitzpatrick
Argued at Salem, Virginia

JAMES LEE LANE

v.           Record No. 0349-94-3       MEMORANDUM OPINION * BY
                                     JUDGE LAWRENCE L. KOONTZ, JR.
COMMONWEALTH OF VIRGINIA                     JULY 11, 1995

                FROM THE CIRCUIT COURT OF SCOTT COUNTY
                       William C. Fugate, Judge

     Melanie L. Jorgensen (Quillen, Hamilton & Jorgensen, on
     brief), for appellant.
     Richard B. Smith, Assistant Attorney General (James S.
     Gilmore, III, Attorney General, on brief), for appellee.



     James Lee Lane (Lane) appeals his convictions for first

degree murder, use of a firearm in the commission of a felony,

and assault and battery.    Lane asserts that the trial court erred

both in refusing to strike certain jurors from the venire for

cause and in limiting appellant's cross-examination of Wayne

Anderson.    Finding no error, we affirm.

     Lane's convictions arise out of a domestic dispute.    During
voir dire, the defense challenged numerous members of the venire

for cause.    In response to questions from the defense, four

veniremen made statements to the effect that defense counsel

would have to prove Lane's innocence or would have to put on a

defense.    In subsequent redirect examination by the Commonwealth

and examination by the trial court, each said that they

understood the burden of proof lay with the Commonwealth and

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
indicated that they could remain impartial.     The defense also

objected to the qualification of Jim Taylor, because his

father-in-law was a deputy sheriff employed as a bailiff in Scott

County.   Taylor testified that he did not discuss cases with his

father-in-law and that he could decide the case without

prejudice.   Another member of the panel indicated a personal

animus against drinking, but stated that she could set aside that

prejudice and consider the case on its merits.
     Determination of whether a venireman is qualified is within

the discretion of the trial court.      In reviewing the trial

court's determination, the entire voir dire must be examined, not

just isolated statements.     Chrisman v. Commonwealth, 3 Va. App.
371, 373-74, 349 S.E.2d 899, 901 (1986).     The trial judge is in a

unique position to observe the demeanor of the challenged

venireman and to evaluate all aspects of their testimony.        The

trial judge's decision in these matters will not be overturned

unless the appeals court deems it to be erroneous.      Educational
Books, Inc. v. Commonwealth, 3 Va. App. 384, 390, 349 S.E.2d 903,

908 (1986); see also Webb v. Commonwealth, 11 Va. App. 220, 223,

397 S.E.2d 539, 540 (1990).

     Appellant's reliance on Foley v. Commonwealth, 8 Va. App.
149, 379 S.E.2d 915, aff'd en banc, 9 Va. App. 175, 384 S.E.2d
813 (1989), is misplaced.   In Foley, we held that the trial court

may not rehabilitate a potential juror by asking leading

questions "in such a manner as to suggest and influence [the

juror's] answers."   Id. at 159, 379 S.E.2d at 921.     The Court

                                  -2-
held that a potential juror's answers that amount to "mere assent

to persuasive suggestions" are not sufficient to rehabilitate.

Id. at 160, 379 S.E.2d at 921.

     The instant case is distinguishable from Foley in that the

trial court was neither leading nor suggestive in its questioning

regarding the potential jurors' impartiality and ability to

understand the burden of proof.    Rather, the trial court merely

stated the proper legal standards and asked the venire if they

understood and were able to apply those standards.   The trial

court, after observing the potential jurors' demeanors when

responding to its questions and considering their answers, did

not abuse its discretion in denying Lane's request to strike them

for cause.
     Lane further contends that the trial court erred in limiting

his cross-examination of a Commonwealth's witness.   At trial,

Deputy Wayne Anderson testified concerning a statement made by

Lane while he was being transported to jail.   During

cross-examination, Lane first questioned Anderson about

inconsistencies in reports he had later filed concerning Lane's

statement in the patrol car.   Lane then attempted to ask Anderson

about the events prior to Lane's arrest.   The Commonwealth

objected and the trial court ruled that Lane's questions exceeded

the scope of direct examination.    The trial court stated that the

defense could seek to impeach Anderson's direct testimony, but

would have to call Anderson as its own witness to go beyond the

scope of the Commonwealth's direct examination.   No proffer was
                                  -3-
made of the expected testimony.

     When cross-examination is limited by the court and the party

challenges the court's ruling on appeal, he or she must make a

proper proffer of the excluded testimony.       Stewart v.

Commonwealth, 10 Va. App. 563, 568, 394 S.E.2d 509, 512 (1990).

A unilateral avowal of counsel, if unchallenged, constitutes a

proper proffer.   Absent such proffer, the appellate court will

not consider error assigned to the rejection of testimony.
Speller v. Commonwealth, 2 Va. App. 437, 440, 345 S.E.2d 542, 545

(1986).

     At oral argument, appellant asserted that the record as a

whole, including the defense's opening statement and proffered

testimony of another witness concerning police procedure, would

serve as an unchallenged, unilateral avowal of Anderson's

expected testimony.   We disagree.      Appellant's suggestion during

opening argument that the jury should pay close attention to the

officers' testimony and the subsequent attempt to bring forth

evidence that would lay a foundation for showing that Anderson's

actions were improper, does not adequately memorialize Anderson's

expected testimony.   Accordingly, there is no proffer on the

record for this Court to consider.

     For these reasons, we affirm Lane's convictions.

                                                             Affirmed.




                                  -4-